Citation Nr: 1202474	
Decision Date: 01/23/12    Archive Date: 02/07/12

DOCKET NO.  06-00 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel



INTRODUCTION

The Veteran had active service from February 1975 to January 1977.

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a May 2005 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Pittsburgh, Pennsylvania.

This case was previously before the Board in January 2010 and July 2011, wherein it was remanded for additional due process considerations and development.  Of note, in July 2011, the Board denied the Veteran's claim of entitlement to service connection for amputation of the right great toe and remanded the Veteran's claim of entitlement to service connection for hepatitis C for a VA examination.  The case was returned to the Board for appellate consideration.  The Board finds that there has been substantial compliance with the directives of the remand, such that an additional remand to comply with such directives is not required.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

There is no competent evidence of record relating hepatitis C to the Veteran's service in the military.


CONCLUSION OF LAW

Hepatitis C was not incurred or aggravated during active service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159 and 3.326(a) (2011).  

Notice

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005); rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for Veterans Claims (Court) issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court in Dingess/Hartman holds that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  As previously defined by the courts, those five elements include:  (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for "service connection," therefore, the Department of Veterans Affairs (VA) is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

VA issued a VCAA notice letter, dated in December 2004, from the agency of original jurisdiction (AOJ) to the Veteran.  This letter explained the evidence necessary to substantiate the Veteran's claim of entitlement to service connection, as well as the legal criteria for entitlement to such benefits.  The letter also informed him of his and VA's respective duties for obtaining evidence.  In addition, a January 2010 letter from VA explained how a disability rating is determined for a service-connected disorder and the basis for determining an effective date upon the grant of any benefit sought, in compliance with Dingess/Hartman.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held, in part, that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on a claim for VA benefits.  In the present case, the unfavorable AOJ decision that is the basis of this appeal was decided after the issuance of an initial, appropriate VCAA notice.  As such, there was no defect with respect to timing of the VCAA notice.

The appellant has been provided with every opportunity to submit evidence and argument in support of his claim and to respond to VA notice.  Further, the Board finds that the purpose behind the notice requirement has been satisfied because the appellant has been afforded a meaningful opportunity to participate effectively in the processing of his claim.  

Duty to Assist

With regard to the duty to assist, the claims file contains the Veteran's service treatment records and reports of VA post-service treatment and examination.  Additionally, the claims file contains the Veteran's own statements in support of his claim.  The Board has carefully reviewed such statements and concludes that he has not identified further evidence not already of record.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim. 

The record shows that the Veteran has been examined by VA in connection with his claim.  The Board has reviewed the examination report, and finds that it is adequate for the purpose of deciding the issue on appeal.

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.  Essentially, all available evidence that could substantiate the claim has been obtained.  There is no indication in the file that there are additional relevant records that have not yet been obtained.

Legal Criteria

A veteran is entitled to service connection for a disability resulting from a disease or injury incurred or aggravated during active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection also is permissible for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  Certain chronic diseases will be presumed to have been incurred or aggravated in service if manifested to a compensable degree within one year after service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  This presumption is rebuttable by probative evidence to the contrary.  The Board notes that 38 C.F.R. § 3.309(e) lists cirrhosis of the liver, though not hepatitis C or other forms of hepatitis.

If there is no evidence of a chronic condition during service, or during an applicable presumptive period, then a showing of continuity of symptomatology after service is required to support the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  

Congenital or developmental defects, refractive error of the eye, personality disorders and mental deficiency as such are not diseases or injuries within the meaning of applicable legislation.  38 C.F.R. § 3.303(c).

Analysis

The Veteran claims that his hepatitis C was caused by the events of his military service.  In particular, he alleges that his hepatitis C is due to a blood transfusion or immunization shots during his active military service.  

The Board points out that the Veteran's service treatment records did not show any treatment for, or a diagnosis of hepatitis C.  The Board acknowledges that the Veteran was treated for alcohol abuse during his service, and that he was discharged due to an immature personality disorder, but points out that his genitourinary and endocrine systems were normal at his separation examination, and that his normal laboratory tests were also normal at that time.  The Board also acknowledges that the Veteran's available service treatment records show that the Veteran was discharged with tattoos, which were not noted at his entrance into service.  However, the Veteran's service treatment records do not indicate that the Veteran had any complaints related to his tattoos, nor do they show any blood transfusions or complications of his immunizations.   See 38 C.F.R. § 3.303(a) (service connection requires that the facts "affirmatively [show] inception or aggravation"); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) (a veteran seeking disability benefits must establish the existence of a disability and a connection between such Veteran's service and the disability).

Likewise, post-service VA treatment records do not show any evidence of treatment for hepatitis C until 2003; a May 2004 VA examination report indicates that the Veteran's hepatitis C was first diagnosed in November 1999.  

The Board also notes that none of the Veteran's treating providers have found that his current hepatitis C is related to the Veteran's military service, and that the Veteran did not report any continuity of symptomatology until he filed his claim in 2004.  The Board notes no reference as to continuity of symptomatology at the time of his initial treatment for his hepatitis in 2003, or evidence of treatment for his hepatitis C between 1977 and 1999.  See Shaw v. Principi, 3 Vet. App. 365 (1992) (finding that a Veteran's delay in asserting a claim can constitute negative evidence which weighs against the claim).  Accordingly, the Board cannot conclude that hepatitis C is shown to have begun during service.  See Savage, supra (requiring medical evidence of chronicity and continuity of symptomatology).

Nevertheless, the Board notes that the provisions of 38 C.F.R. § 3.303(d) specifically permit a grant of service connection even when the initial diagnosis occurred after service, so long as there is competent medical evidence establishing the necessary link to service.  However, the July 2011 VA examination report reflects the conclusion that the Veteran's current hepatitis C was less likely than not secondary to military service.  After a review of the claims file and an interview with the Veteran, the VA examiner found that the Veteran's hepatitis C was more likely related to his extensive history of alcohol dependence, intranasal cocaine use, and IV drug abuse.  See 38 C.F.R. § 3.303(b) (subsequent, isolated manifestations of a chronic disorder are not service connected where they are clearly attributable to intercurrent causes); see also 38 C.F.R. § 3.301(c) (service connection may not be granted where a disability was the result of the Veteran's own misconduct or abuse of drugs or alcohol).  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  The Board finds that the July 2011 VA examination report must be given great probative weight because the opinion is based on a review of the entire record and full examination, and is consistent with the Veteran's service and post-service treatment records.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (stating that factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion).  See also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (finding that most of the probative value of a medical opinion comes from its reasoning, and threshold considerations include whether the person opining is suitably qualified and sufficiently informed).

The Board observes that medical evidence generally is required to establish a medical diagnosis or to address questions of medical causation.  Lay assertions of medical status typically do not constitute competent medical evidence for these purposes.  Bostain v. West, 11 Vet. App. 124, 127 (1998); Routen v. Brown, 10 Vet. App. 183, 186 (1997).  Although lay assertions regarding the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation may serve to support a claim for service connection, the Veteran has not shown that he has the expertise required to diagnose hepatitis C, as these the Veteran's alleged disability is not the type of disorder capable of lay diagnosis.  In this regard, the Board notes that hepatitis C is a disability that affects the liver, an internal organ.  See 38 C.F.R. § 4.114, Diagnostic Codes 7345, 7354.  Similarly, the Veteran is not competent to offer an opinion regarding any causal relationship between his claimed disability and his active service.  Even if the Veteran's contentions were to be presumed credible, these contentions are outweighed by the medical evidence of record showing that the Veteran's hepatitis C cannot be attributed to his active service.  See Madden v. Gober, 125 F.3d 1477, 1481 (1997) (in evaluating the evidence and rendering a decision on the merits, the Board is required to assess the credibility and probative value of proffered evidence in the context of the record as a whole).  

As there is a preponderance of evidence against the Veteran's claim for service connection for hepatitis C, the benefit-of-the-doubt rule does not apply.  38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for hepatitis C is denied.



____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


